The State of Alabama, through the county solicitor of Chilton County, filed a bill of complaint to condemn a 1941 four door Cadillac automobile for the alleged illegal transportation of prohibited liquors or beverages from one point to another in the State of Alabama, the car being engaged in such transportation at the time of seizure in Chilton County, Alabama. We judicially know that Chilton County is a dry county. The owner of the automobile (appellant) demurred to the bill of complaint on the ground that for aught appearing in the bill of complaint the defendant was transporting the prohibited liquors or beverages from a wet county through a dry county to a wet county. The court overruled the demurrer and hence this appeal.
Since the appeal was taken in this case this court rendered its decision in the case of Armstrong v. State ex rel. Embry,26 So. 2d 874, 875,1 an authority which is not questioned here, which holds that a bill of complaint similar to the bill of complaint in this cause "makes out a prima facie case of illegal transportation of prohibited liquors." On the authority of that *Page 487 
decision the decree of the lower court is sustained.
Affirmed.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.
1 Ante, p. 124.